IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 64457
                MARTIN G. CROWLEY, BAR NO. 3049.



                IN THE MATTER OF DISCIPLINE OF                         No. 68200
                MARTIN G. CROWLEY, BAR NO. 3049.
                                                                                 FILED
                                                                                  MAY 0 . 92016
                                                                                      • E K. LINDEMAN


                                                                            BY   S lairlE/C
                                                                                 IC
                                                                                      F DE

                                    ORDER OF PUBLIC REPRIMAND                         1
                            Docket No. 68200 is. a review of a Northern Nevada
                Disciplinary Board hearing panel's recommendation that this court hold
                suspended attorney Martin Crowley in contempt for violating the order
                suspending him from the practice of law. See In re Discipline of Cro-wley,
                Docket No. 59895 (Order of Suspension, July 22, 2013).'
                            The panel determined that Crowley violated the suspension
                order by (1) failing to timely pay the costs of the prior disciplinary
                proceeding, (2) .failing to meet the notice requirements of SCR 115, and (3)
                continuing to practice law after his suspension. The panel concluded that
                in so doing, Crowley violated SCR 102.5 (aggravation and mitigation).
                SCR 115 (notice of change in .license status; winding down (Z practice):
                RPC 3.4(c) (fairness to opposing party and counsel: knowingly disobey an

                      'Docket No. 64457 consists of Crowley's motion to stay the order
                suspending him from .the Practice of law. No good . cause appearing, we
                deny the motion. and Docket No. 64457 is now closed.

SUPREME COURT
     OF
   NEVADA


10) 1947A   e                                                                           )Lp-    11 13tp)
                                                                                                 -
                obligation under the rules of a tribunal); RPC 5.5(a) (unauthorized
                practice of law); and RPC 8.4 (misconduct). The panel recommended that
                this court issue an order finding Crowley in contempt and directing him to
                pay the costs of this disciplinary proceeding.
                             We employ a deferential standard of review with respect to the
                hearing panel's findings of fact, SCR 105(3)(b), and thus, will not set them
                aside unless they are clearly erroneous or not supported by substantial
                evidence, see generally Sowers v. Forest Hills Subdivision, 129 Nev., Adv.
                Op. 9, 294 P.3d 427, 432 (2013); Ogawa v. Ogawa, 125 Nev. 660, 668, 221
                P.3d 699, 704 (2009). In contrast, we review de novo a disciplinary panel's
                conclusions of law and recommended discipline. SCR 105(3)(b); In re
                Discipline of Stubff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992).
                             While he argues that his actions were justified or mitigated,
                Crowley admits, and the record supports, that he violated the suspension
                :order by (1) failing to pay the costs of the prior disciplinary proceeding. (2)
                failing to comply with the notice requirements of SCR 115, and (3) by
                practicing law in signing a demand letter in personal injury case several
                weeks after he was suspended.
                             Crowley denies that his other actions as determined by the
                disciplinary panel were improper. We conclude that, in addition to signing
                the demand letter in the personal injury case after he was suspended,
                Crowley's actions in meeting with a client to review a trust document and
                writing a letter regarding his conclusions based on that review also
                constituted the practice of law in violation of the suspension order. See In
                re Discipline of Lerner, 124 Nev. 1232, 1241-42, 197 P.3d 1067, 1074
                (2008) (application of law to facts and "advising a client about his or her
                legal rights and recommending future actions" constitutes practice of law);

SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 19(PA
                   In re Burrell, 882 P.2d 1257, 1260 (Alaska 1994) (writing the "type of
                   letter an attorney would write on a client's behalf' constitutes the practice
                   of law); In re Jones, 241 P.3d 90 (Kan. 2010) (while an attorney who has
                   been suspended from the practice of law is permitted to work as a
                   paralegal or similar for a licensed attorney, the suspended lawyer's
                   functions must be limited exclusively to work of a preparatory nature
                   under the supervision of the licensed attorney and must not involve client
                   contact); State v Schumacher, 519 P.2d 1116 (Kan. 1974) (along with
                   numerous other violations, preparing correspondence concerning legal
                   matters while suspended supported holding attorney in contempt for
                   violating prior disciplinary order);      Attorney Grievance Comm'n v.
                   Brennan, 714 A.2d 157 (Md. 1998) (in context of reviewing licensed
                   .attorney's conduct in assisting with the unauthorized practice of law, court
                   :.determined that a suspended attorney engaged in the practice of law when
                   ?he failed to disclose to clients during meeting to discuss representation in
                   a matter that he was suspended and accepted fee from them, even though
                   his further involvement was limited to nonlegal work). 2
                               The purpose of attorney discipline is to protect the public, the
                   courts, and the legal profession, not to punish the attorney.    State Bar of
                   Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988). In
                   determining appropriate attorney discipline, this court considers four
                   factors: "the duty violated, the lawyer's mental state, the potential or
                   actual injury caused by the lawyer's misconduct, and the existence of
                   aggravating or mitigating factors."   In re Discipline of Lerner, 124 Nev. at

                         2 Substantial  evidence does not support that the other actions
                   identified by the panel constitute sanctionable violations of the suspension
                   order.

SUPREME COURT
       OF
    NEVADA
                                                         3
(0) I947A 9)0410
                  1246, 197 P.3d at 1077. We conclude that contempt is not the appropriate
                  remedy here and therefore decline the panel's recommendation that we
                  issue an order finding Crowley in contempt; however, we also conclude
                  that discipline is warranted for Crowley's violations of the suspension
                  order. Considering the relevant factors, we conclude that a public
                  reprimand is the appropriate discipline.     See ABA Standards for Imposing
                  Lawyer Sanctions, Compendium of Professional Responsibility Rules &
                  Standards, Standard 8.3(a) (2015) (indicating that a public "Ideprimand is
                  generally appropriate when a lawyer negligently violates the terms of a
                  prior disciplinary order and such violation causes injury or potential
                  injury to a client, the public, the legal system, or the profession").
                              Accordingly, we hereby publicly reprimand Martin Crowley for
                  violating the suspension order as described above. We admonish Crowley
                  that further instances of practicing law while suspended may result in
                  •,additional, harsher discipline, including disbarment.       See id. Standard
                  •8.1(a) (providing for disbarment when a previously disciplined lawyer
                  intentionally or knowingly violates the terms of a disciplinary order,
                  causing injury to a client, the public, legal system, or the profession).




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    en
                 Finally, Crowley shall pay the costs of the disciplinary proceeding in
                 Docket No. 68022 prior to applying for reinstatement. 3
                                   It is so ORDERED.


                                                   Ait.02----Cs;        ,
                                              Parraguirre


                     6--\ta.t fret-47c           J.
                 Hardest                                            erry


                                                                                        , J.
                 Gibbons



                 DOUGLAS, J., with whom SAITTA, 3.. agrees dissenting:
                                   I dissent, as I do not believe that a public reprimand is an
                 adequate sanction for Crowley's violations of the suspension order.




                                                            Douglas /


                 I conc


                                                  ,    J.
                 Saitta




                          3 This
                             is in addition to the conditions set forth in the suspension
                 order in Docket No. 59895.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                cc:   Chair, Northern Nevada Disciplinary Board
                      Martin G. Crowley
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A